AD 2458 (CASDRev. 02118) Judgment in a Criminal Case



                                         UNITED STATES DISTRICT C
                                              SOUTHERN DISTRICT OF CALIFO
               UNITED STATES OF AMERICA                                      .JUDGMENT IN
                                    v.
                   ALEJANDRO CAMPOS (1)
                                                                                Case Number:           3:18-CR-0000I-GPC

                                                                             Marc Xavier Carlos
                                                                             Defendant's Attorney
REGISTRATION NO.                    65658-298
D
THE DEFENDANT: 

~      pleaded guilty to count(s)             1 of the Infonnation. 

       was found guilty on count(s)
       after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section I Nature of Offense                                                                  Count
      18:22S2A.F 8:22S2(A)(2); 18:2 - Distribution Of Minors Engaged In Sexually Explicit Activity;          1
      Criminal Forfeiture




    The defendant is sentenced as provided in pages 2 through                           4             of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not gUilty on count( s)

IZl   Count(s)      Remaining count                                    is          dismissed on the motion of the United States.

D      Assessment: $100.00


       NTA Assessment*: $5,000

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
~      Fine waived                ~   Forfeiture pursuant to order filed                 5/25/2018                         , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                             October 3, 2018



                                                                             HON. GONZALO P. CURIEL
                                                                             UNITED STATES DISTRICT JUDGE




                                                                                                                          3: 18-CR-0000 I-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                ALEJANDRO CAMPOS (1)                                                     Judgment - Page 2 of 4
CASE NUMBER:              3: 18-CR-OOOO I-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 90 months as to count 1.




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZJ   The court makes the following recommendations to the Bureau of Prisons:
       The Court recommends placement in the Western Region (Southern California). 

       The Court recommends the defendant participate in the Residential Drug Abuse Treatment 

       Program (RDAP). 



 o     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:
       o     at                            AM.                on
       o
                ------------------
             as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of 

       Prisons: 

       IZJ   on or before DECEMBER 7, 2018 BY 10:30 A.M. 

       IZJ   as notified by the United States Marshal. 

       IZJ   as notified by the Probation or Pretrial Services Office. 


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                           to
                                                                             -------------------------------
 at ________________ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL 




                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 18-CR-OOOOI-GPC
  AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

   DEFENDANT:                      ALEJANDRO CAMPOS (1)                                                                           Judgment - Page 3 of 4
   CASE NUMBER:                    3: 18-CR-0000 I-GPC

                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
10 years.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
o	        substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. 

          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis 

          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d). 

          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.c. § 20901, et 

o	        seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
o	        The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     I)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notifY the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     II)    the defendant shall notifY the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notifY third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.



                                                                                                                                3:18-CR-OOOOI-GPC
AO 245B (CASD Rev. 02118) Judgment in a Criminal Case

DEFENDANT:                  ALEJANDRO CAMPOS (I) 	                                                                Judgment Page 4 of 4
CASE NUMBER:                3: 18-CR-0000 I-GPC 


                                       SPECIAL CONDITIONS OF SUPERVISION 



     I. 	 Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, any other
          electronic communications or data storage devices or media, and effects to search at any time, with or without a
          warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation of a
          condition of probation/supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer's
          duties. 18 U.S.C. §§ 3563 (b)(23); 3583 (d)(3). Failure to submit to a search may be grounds for revocation; you
          shall warn any other residents that the premises may be subject to searches pursuant to this condition.
     2. 	 Consent to third party disclosure to any employer, potential employer, concerning any restrictions that are imposed by the
          court.
     3. 	 Not use or possess devices which can communicate data via modem or dedicated connection and may not have access to the
          Internet without prior approval from the court or the probation officer. The offender shall consent to the installation of systems
          that will enable the probation officer to monitor computer use on any computer owned or controlled by the offender. The
          offender shall pay for the cost of installation of the computer software.
     4. 	 Not associate with, or have any contact with any known sex offenders unless in an approved treatment and/or counseling
          setting.
     5. 	 Not have any contact, direct or indirect, either telephonically, visually, verbally or through written material, or through any
          third-party communication, with the victim or victim's family, without prior approval of the probation officer.
     6. 	 Not initiate any contact (personal, electronic or otherwise) or associate with anyone under the age of 18, unless in the presence
          of a supervising adult who is aware of the offender's deviant sexual behavior and nature of offense and conviction, with the
          exception of the offender'S biological children, unless approved in advance by the probation officer.
     7. 	 Not accept or commence employment or volunteer activity without prior approval of the probation officer, and employment
          should be subject to continuous review and assessment by the probation officer.
     8. 	 Not loiter within 200 yards of a school, schoolyard, playground, park, amusement center/park, public swimming pool, arcade,
          daycare center, carnival, recreation venue, library and other places primarily frequented by persons under the age of 18, without
          prior approval of the probation officer.
     9. 	 Not possess or view any materials such as videos, magazines, photographs, computer images or other matter that depicts
          "sexually explicit conduct" involving children as defined by 18 USC § 2256(2) and/or "actual sexually explicit conduct"
          involving adults as defined by 18 USC § 2257(h)( 1), and not patronize any place where such materials or entertainment are the
          primary material or entertainment available.
     10. 	Complete a sex offender evaluation, which may include periodic psychological, physiological testing, and completion of a
          visual reaction time (VRT) assessment, at the direction ofthe court or probation officer. If deemed necessary by the treatment
          provider, the offender shall participate and successfully complete an approved state-certified sex offender treatment program,
          including compliance with treatment requirements ofthe program. The Court authorizes the release of the presentence report,
          and available psychological evaluations to the treatment provider, as approved by the probation officer. The offender will allow
          reciprocal release of information between the probation officer and the treatment provider. The offender may also be required
          to contribute to the costs of services rendered in an amount to be determined by the probation officer, based on ability to pay.
          Polygraph examinations may be used following completion ofthe formal treatment program as directed by the probation officer
          in order to monitor adherence to the goals and objectives of treatment and as a part of the containment model.
     11. 	Reside in a residence approved in advance by the probation officer, and any changes in residence shall be pre-approved by the
          probation officer.


/1



                                                                                                                 3: 18-CR-0000 I-GPC 

